CONCURRING and DISSENTING OPINION BY
Judge SIMPSON.
I respectfully disagree with that part of the majority opinion which deals with Count I (Breach of Contract) of the second amended complaint. For the following reasons, I would reverse the trial court and overrule the preliminary objection which essentially raised governmental immunity to this claim.
Count I of the second amended complaint, together with the attached exhibits, *344contains the following averments: In September, 2004, a surcharge of Manchester Township’s sewer system occurred which damaged Gibellino’s commercial property; as a result of this past-dealing between the parties, the Township offered in writing to supply and install at no charge a manually closing backwater valve; in addition, the Township offered in writing to supply and install for a fee “an automatically closing backwater valve” which would “eliminate the need for you or your agent to manually close the valve,” and, “when closed, would prohibit any discharge of waste water from a fixture in your building.... ” Reproduced Record at 14a, Second Am. Compl., Ex. A at 2.
Read in a light most favorable to the non-moving party, the second amended complaint also contains the following aver-ments: Gibellino accepted the Township’s offer and paid the amount requested; the Township, a known principal, selected the valves and delegated its duty of installation to a contractor, who installed both valves; the “automatically” closing backwater valve was installed incorrectly, so that it did not automatically close and did not prohibit discharge of waste water into Gibellino’s commercial building; and, as a result of a storm in September, 2011, Gi-bellino suffered a discharge of Township waste water causing losses, including lost rental income.
When analyzing a claim against an immunity challenge under Section 8541 of the act commonly known as the Political Subdivision Tort Claims Act (Tort Claims Act), 42 Pa.C.S. § 8541, we recognize that the language of the statute conferring governmental immunity pertains to conduct causing injury to a person or property. Meyer v. Cmty. Coll. of Beaver Cnty., 606 Pa. 539, 2 A.3d 499 (2010). These terms reflect the main policy consideration historically underlying tort law, whereas the central focus of contract law is the protection of bargained-for expectations. Id. at 502.
While Count I contains averments of injury to property, it is clear that the thrust of this claim is Gibellino’s bargained-for expectation that by paying a price for purchase and installation of an automatically closing backwater valve, he could prevent a repeat of the 2004 discharge of Township waste water into his business property. In short, the “automatically” closing backwater valve did not do what the parties expected, causing business losses to Gibellino. Thus, Gibellino’s claim in Count I sounds in contract, not in tort. As a result, the Tort Claims Act should not bar the claim.
Judge McCULLOUGH joins in this Concurring and Dissenting opinion.